Citation Nr: 0118086	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) non-service-connected disability pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel





INTRODUCTION

The appellant had recognized guerilla service from February 
14, 1945 to September 5, 1945 and service in the regular 
Philippine Army from September 6, 1945 to June 18, 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 administrative denial 
of the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO denied entitlement to non-service-
connected disability or "old age" pension.  In May 2000, 
the RO denied the appellant's claim to be recognized as a 
former prisoner of war (POW).  In a decision dated in October 
2000, the Board remanded the appellant's claim and instructed 
the RO to schedule the appellant for a Regional Office 
hearing.  During his January 2001 Regional Office hearing, 
the appellate withdrew his POW claim, but continued to claim 
that he was entitled to VA disability pension benefits. 


FINDINGS OF FACT

1.  The appellant had recognized guerilla service from 
February 14, 1945 to September 5, 1945 and service in the 
regular Philippine Army from September 6, 1945 to June 18, 
1946.

2.  The appellant does not have qualifying "active service" 
for purposes of VA pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA non-service-connected disability 
pension benefits is precluded by law.  38 U.S.C.A. §§ 107, 
1521 (West 1991); 38 C.F.R. §§ 3.6, 3.8, 3.203 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an "old age 
pension" as a result of his military service.

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In order 
to establish basic eligibility for non-service-connected VA 
disability pension benefits, it is required, in part, that 
the claimant have active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), 1521.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to non-
service-connected VA disability pension benefits.  Id.; 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine, and the information contained therein is accurate.  
38 C.F.R. § 3.203(a).  Copies from proper sources may be 
accepted.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341-
42 (1997) (embracing the holding in Duro).  Further, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S.  Armed forces."  Duro 
and Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the appellant had recognized guerilla service from 
February 14, 1945 to September 5, 1945 and service in the 
regular Philippine Army from September 6, 1945 to June 18, 
1946 as verified by the United States Army service 
department.  The appellant has no other verified qualifying 
service, as evidenced by the service department records.  
Thus, the appellant's service falls into the service period 
that has been deemed not to be active military service, and 
therefore, neither the guerilla nor regular Philippine Army 
service entitles to the appellant to non-service connection 
pension.  See 38 U.S.C.A. § 107(a); Cacalda, 9 Vet. App. at 
265-66.

While the Board acknowledges the appellant's argument that 
his military service should entitle him to VA pension 
benefits, the law is dispositive of this issue.  The Board is 
bound by the service department's findings as to his service, 
which do not establish that the appellant served on active 
duty in the United States Armed Forces.  See Duro, supra.  As 
such, the appellant does not have the requisite service for 
basic eligibility for non-service connection pension benefits 
as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected pension benefits can be based.  As the law, and not 
the evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Venturella, 10 Vet. App. at 342.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but deny the appellant's pension claim.  38 
U.S.C.A. §§ 501(a), 7104(c) (West 1991); 38 C.F.R. § 19.5 
(2000).


ORDER

Basic eligibility for VA non-service-connected pension 
benefits is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

